On October 31,2003, this court suspended the respondent, Robert H. Royer, Jr., for a period of 3 months. See In re Royer, 276 Kan. 643, 78 P.3d 449 (2003). Before reinstatement, the respondent was required to pay the costs of the disciplinary action and to comply with Supreme Court Rule 218 (2003 Kan. Ct. R. Annot. 286).
The respondent has filed an affidavit verifying that he has fully complied with the conditions imposed upon him by this court. The Disciplinary Administrator has verified the statements contained in the respondent’s affidavit.
This court, having reviewed the files and recommendation of the office of the Disciplinary Administrator, finds that the respondent, Robert H. Royer, Jr., should be reinstated to the practice of law in the state of Kansas.
It Is Therefore Ordered that the respondent be reinstated to the practice of law in the state of Kansas as of the date of this order.
It Is Therefore Ordered that this order shall be published in the official Kansas Reports and that the costs herein be assessed to respondent.
Dated this 2nd day of February, 2004.